FILE COPY



      In re Marisa Cristina
      BalderasAppellant/s




                               Fourth Court of Appeals
                                       San Antonio, Texas

                                              January 10, 2014

                                           No. 04-14-00026-CV

                                    IN RE Marisa Cristina BALDERAS

                                      Original Mandamus Proceeding1

                                                   ORDER

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

        On January 10, 2014, relator Marisa Cristina Balderas filed a petition for writ of mandamus and
an emergency motion for temporary relief. The real party in interest filed a request for time to file a
response to the mandamus petition and motion for temporary relief. This court is of the opinion that a
serious question concerning the mandamus relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b). The respondent and the real parties in interest may file a response to the petition for writ
of mandamus in this court no later than 4:00 p.m., Monday, January 13, 2014. Specifically, the
respondent and real parties in interest are requested to address the issue of the district court’s
mandamus jurisdiction. Any such response must conform to Texas Rule of Appellate Procedure 52.4.

         Relator’s request for temporary emergency relief is GRANTED. Any further printing or mailing
of early primary ballots for the March 4, 2014 Democratic Primary by the Bexar County Democratic
Party, its agents, servants, representatives or contractors is temporarily stayed pending final resolution of
the mandamus petition filed in this court.

         The real party in interest’s motion for time to respond is GRANTED IN PART. Any response is
to be filed no later than January 13, 2014.

           It is so ORDERED on January 10th, 2014.                                 PER CURIAM




           ATTESTED TO: _____________________________
                          Keith E. Hottle
                          Clerk of Court




1 This proceeding arises out of Cause No. 2013-CI-20486, styled In re Brenda Levenstein, pending in the 285th
Judicial District Court, Bexar County, Texas, the Honorable David Peeples presiding.